Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes Shigeta, US 2019/0362594 A1 (hereinafter Shigeta), DeLean, US 2003/0190076 A1 (hereinafter DeLean), Svenson et al., US 2021/0307621 A1 (hereinafter Svenson), Boiko et al., and US 2020/0026919 A1 (hereinafter Boiko).
Shigeta discloses a game management system that manages a casino game performed in a plurality of tables in casino facilities (Shigeta [Abstract]).  A control device is included, having an artificial intelligence utilizing type structure or a deep learning structure can recognize, through the camera and the image analyzing apparatus, the position (player, banker, or pair) of the betting area on which the player wagers the chip and the types (different amount values are designated to different colors of the chips 9) and the number of the wagered chips (Shigeta [0063]).  In addition, the control device 14 (integrated with the image analyzing apparatus 12) of the fraud detection system has a structure capable of extracting a strange situation or specifying individual player at the play position which the player wins a predetermined amount or more (Shigeta [0085]). With respect to the specifying of the player, in the image analyzing apparatus, an image of a face is obtained by extraction of feature points, and identification number (ID) is provided to specify the player (Shigeta [0085]).  In addition, the control device has a caution function of informing about the existence of the specified player in another gaming table when the specified player departs and arrives at the other gaming table (Shigeta [0085]).  In addition, the control device can detecting movement of hands of the dealer and the game participants, movement of the chips, or the movement of hands and the movement of chips by using the result of the analysis of the image analyzing apparatus (Shigeta [0102]).  
DeLean discloses a game management system, wherein a game participant is identified by face recognition system using an image from a camera, or by reading a member card or a credit card of the game participant (DeLean [0102]).  The camera is installed so as to capture images of the bet area where the players P place the chips for betting, the hand area where the dealer D places cards drawn from the card shoe, and the dealer chip tray (DeLean [0145]).  The camera may further capture images of the players located at the player positions (DeLean [0145]).  A plurality of cameras may be installed at one game table 4, and capture images of the left bet area, the right bet area, the hand area, the dealer chip tray, and the player positions (DeLean [0146]).  
Svenson, an abnormality determination system for determining an abnormality of an individual within a learning environment (Svenson [Abstract]).  Object tracking is performed in terms of “tubelets”, each of which describes a sequence of bounding boxes through time (i.e. appearing in a sequence of consecutive video frames). Ideally, a single tubelet is associated with each object of interest (Svenson [0393]).  In the described system, a “person” is the most important object which is to be detected and tracked by the system (Svenson [0402]).  In order to facilitate the association of tubelets classified as various body parts with the higher level tubelets classified as “person”, the “person” tubelets are passed to a human pose classifier to estimate a pose associated with the tubelets (Svenson [0402]).  The pose estimator framework used in the described embodiments is OpenPose, however the association and fusion unit may be configured to use other frameworks (Svenson [0402]).  The human pose estimation step will try to match a skeletal model to the image of a person and return the results as set of vectors that define a body pose (Svenson [0402]).  Following human pose estimation for each detected person, the predicted location of the various body parts (faces, hands, arms etc) are matched to the location of nearby tubelets representing the corresponding classes (body parts) in order to generate a tubelet hierarchy (Svenson [0403]).  The partial, preliminary hierarchical information generated by the initial, two-level object detector is also taken into account at this stage to improve the robustness of object association and hierarchy construction (Svenson [0403]).  This process will, for example, allow for the association of eye tubelets with their corresponding face tubelets, and for the association of face tubelets with their parent body tubelets etc. (Svenson [0403]).  This enables the construction of a fused hierarchical tubelet model (Svenson [0403]).  
A recogniser unit receives fused tubelet data, and performs the identity recognition, action recognition and emotion recognition steps (Svenson [0405]).  Identity recognition is performed to identify a target person appearing within a fused tubelet as an individual monitored by the system (Svenson [0406]).  In the described embodiments, identity recognition is achieved via facial recognition Svenson [0406].  
The system may provide additional functions, including providing access to their cabin and to restricted areas on a ship; and authorising the passenger's on-board purchases and/or managing their account for on-board purchases (Svenson [0515]-[0518]).  
Boiko discloses a system including: a camera component, wherein the camera component is configured to acquire a visual input, wherein the visual input comprises a real-time representation of at least one eye of at least one user and wherein the visual input includes at least one video frame, at least one image(Boiko [Abstract]).  The visual input further comprises a plurality of representations of at least one additional facial feature of the at least one user, wherein the at least one additional facial feature is chosen from at least one of: eye gaze, head pose, a distance between a user's face and at least one screen, head posture, at least one detected emotion, or combinations thereof (Boiko [0005]).  In some embodiments, the at least one processor continuously applies to the visual input, at least one facial feature algorithm, wherein the at least one facial feature algorithm is chosen from at least one of: at least one face detection algorithm, at least one face tracking algorithm, at least one head pose estimation algorithm, at least one emotion recognition algorithm, or combinations thereof (Boiko [0006]).  Boiko further discloses methods for processing visual input information (Boiko [0044]).  In some embodiments, the present disclosure processes at least one visual input (e.g., a set of portrait images of users) and performs at least one of the following functions: the real-time generation of one or more automatic recommendations; the restriction of access to electronic content; the control of time spent using a particular type of electronic content; or suggestions or requirements to change a type of activity (Boiko [0044]).  
While the prior art includes various implementations of facial recognition, the prior art, alone or in combination, does not fairly teach or suggest the claimed invention.
Specifically, the prior art fails to disclose some or all of:  receiving image data that corresponds to the user input; applying at least one neural network model to the received image data to classify pixels, including at least one face and at least one pose model; comparing each of the at least one pose model to the user input zone and the at least one face; and in response to one of the at least one pose model matching (i) a face of the at least one face and (ii) the user input zone, permit the restricted action.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WERNER G GARNER/Primary Examiner, Art Unit 3715